DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a composition comprising carbon dioxide wherein the composition is in gaseous form source of carbon dioxide" in lines 12-13. It is unclear if the composition comprising carbon dioxide is the same as the gaseous form source of carbon dioxide. 

Claim 1 recites the limitation "the molar ratio of ammonia to nitrate salt" in line 15.  However, the step (b) is directed to “calcium nitrate” and “a source of ammonia selected from a group consisting of ammonia and ammonium hydroxide”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a source of ammonia”, and the claim also recites “the ammonia” which is the narrower statement of the range/limitation. Claim 1 recites the broad recitation “a nitrate salt”, and the claim also recites “calcium nitrate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Indication of Allowable Subject Matter
Claims 1-4 and 7-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art - Ott (US Patent Publication No. 2015/0289517 A1) - discloses a method of producing a fertilizer composition [Paragraph 0037; Fig. 7] by (a) providing partially decomposed organic matter (e.g. aerobically activated organic residue produced by treatment of wastewater slurry in a digester) [Paragraph 0107]; (b) blending the partially decomposed organic matter (e.g. aerobically activated organic residue) with an anaerobically activated organic residue [Paragraph 0121; Fig. 7 (706)]; and (d) pelletizing the blended material [Paragraph 0121]. Ott’s composition utilized in step ) is an “anaerobically activated organic residue” which contains ammonium compounds, ammonia, and nitrates.

Yamamoto et al. (Journal of Bioscience and bioengineering, 2006) describes anaerobically digested swine waste (e.g. similar to the material utilized in the Ott reference) as containing 2000-4000 mg/l NH4-N and “negligible” amounts of NO3-N. Therefore, the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to wherein the molar ratio of ammonia to nitrate is from 10:1 to 1:4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        December 18, 2022